DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I and Species A directed to claims 46-56 in the reply filed on 12/6/2021 is acknowledged.  The traversal is on the ground(s) that all the groups of claims and species are sufficiently related to each other that an undue burden would not be placed upon the Examiner.  This is not found persuasive because the restriction is based on unity of invention restriction practice which does not require an undue burden.
The requirement is still deemed proper and is therefore made FINAL.
Claims 57-65 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/6/2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flexible seal as recited in claim 53 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 46-56 attempt to claim limitations in relation to the mixing bowl and the parts of the mixing bowl; however, the mixing bowl is not a positive structural limitation of the claims, but rather a functional intended use of the rib as part of the preamble.  As such, it is unclear how those limitations, such as the blade are claimed in relation to limitations of the bowl when the mixing bowl is not a positive structural limitation.  Since the mixing bowl is not a structural limitation, per the functional intended use of the preamble, it does not have a physical location in the body of the claim, and since there is no physical location, then it is unclear how, for example, the blade extends along an inner 
Claim 46 recites the limitation "the engagement" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Claims 47-56 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 46.
Claim 46 describes a method of using the blade (“in use the blade…”) in lines 7-8, which renders the claim indefinite.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. See MPEP §2173.05(p)(II).  Claims 47-56 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 46.
Claims 49-52, 54 and 56 use the term “preferably” rich renders the claims indefinite.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 49-52, 54 and 56 recites the broad recitation before the term “preferably”, and the claim also recites the limitation following “preferably” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 50 recites the limitation "the rim" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 53 recites the preamble as “A detachable rib”.  It should be “The detachable rib”.
Claim 55 describes a method of using the blade (“for use”) in the mixing, which renders the claim indefinite.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. See MPEP §2173.05(p)(II). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 46-55 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goderiaux et al. (U.S. Patent Pub. No. 2011/0185917).
Regarding claim 46, Goderiaux et al. discloses a detachable rib capable for a mixing bowl (figures 13, 15 and 16, reference #6), the rib comprising:
an elongate body portion comprising a blade capable to extend into the mixing bowl along or adjacent an inner surface thereof (reference #20); and
at least one attachment formation capable for engaging with a corresponding formation of the mixing bowl, the engagement securing the rib against movement in at least one rotational direction (figures 8 and 13, reference #7A and 7B); 
such that in use the blade is arranged to interrupt a path of food being driven around the mixing bowl in the at least one rotational direction (figure 13, reference #20; [0115]).
Regarding claim 47, Goderiaux et al. discloses wherein the blade extends in a substantially axial direction along an inner surface of the mixing bowl (figures 13, 15 and 16, reference #20 ;[0118]).
Regarding claim 48, Goderiaux et al. discloses wherein the at least one attachment formation is arranged to be capable to secure the rib against movement in both rotational directions (figures 8 and 13, reference #7A and 7B; [0059]). 
Regarding claim 49, Goderiaux et al. discloses wherein the at least one attachment formation is provided at one end of the blade (figure 13, reference #7A and 7B provided at top end of reference #20), and is arranged to engage with the corresponding formation at or adjacent a rim of the mixing bowl, preferably wherein the at least one attachment formation comprises or is arranged to engage with at least one of: a clamp; a screw; a fixing post; and a magnet (figures 8 and 13, reference #7A and 7B clamp that engages with rim (reference #2C) of mixing bowl wall formation (reference #2 and 2B); [0059])).
Regarding claim 50, Goderiaux et al. discloses wherein the blade is connected to the at least one attachment formation by a connecting element arranged to extend over the rim of the bowl (figure 13, reference #20 connected to reference #7A by reference #7B (connecting element which is shown in figures 13, 15 and 16 as extending over rim (reference #2C) of bowl)). 
Regarding claim 51, Goderiaux et al. discloses wherein one elongate edge of the blade comprises a thick edge so as to present a bluff face (figure 13, reference #20; figure 16, reference #20A; [0118] (reference #20A is rectangular with round edges, meaning has thick edge with curved profile)).  It also noted that “thick” is a relative term.
Regarding claim 52, Goderiaux et al. discloses wherein the blade further comprises a streamlined face extending from a thin elongate edge (figure 13, reference #20; figure 16, reference #20A; [0118] (reference #20A is rectangular with round edges, meaning has thin edge with curved profile and multiple faces extending from edge that makes up rectangular shape)).  It also noted that “thin” is a relative term.
Regarding claim 53, Goderiaux et al. discloses wherein the blade comprises a flexible seal, arranged so as to form a seal between the blade and the mixing bowl when the rib is engaged with the mixing bowl (figure 13, reference #7B acts as a flexible seal that forms a seal between reference #20 and reference #2).
Regarding claim 54, Goderiaux et al. discloses the blade is capable to be manufactured from a food safe material (reference #20).  It is noted that the limitation is directed to a method of manufacture which does not further limit apparatus claims.  
Regarding claim 55, Goderiaux et al. discloses wherein the blade is shaped to conform to the shape of a mixing tool for use in the mixing so as to maintain a substantially constant clearance from the mixing tool along its length (figure 13, reference #20; [0115];[0116]).
Claim(s) 46-56 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Batti et al. (U.S. Patent Pub. No. 2015/0059469). 
Regarding claim 46, Batti et al. discloses a detachable rib capable for a mixing bowl (reference #100), the rib comprising:
an elongate body portion comprising a blade capable to extend into the mixing bowl along or adjacent an inner surface thereof (reference #112); and
at least one attachment formation capable for engaging with a corresponding formation of the mixing bowl, the engagement securing the rib against movement in at least one rotational direction (abstract; reference #114; [0021]); 
such that in use the blade is capable to be arranged to interrupt a path of food being driven around the mixing bowl in the at least one rotational direction (figure 6, reference #100; [0005]; [0028]).
Regarding claim 47, Batti et al. discloses wherein the blade extends in a substantially axial direction along an inner surface of the mixing bowl (figure 6).
Regarding claim 48, Batti et al. discloses wherein the at least one attachment formation is arranged to be capable to secure the rib against movement in both rotational directions (abstract; reference #114; [0021]).
Regarding claim 49, Batti et al. discloses wherein the at least one attachment formation is provided at one end of the blade (reference #114 provided at top end of reference #112), and is arranged to engage with the corresponding formation at or adjacent a rim of the mixing bowl, preferably wherein the at least one attachment formation comprises or is arranged to engage with at least one of: a clamp; a screw; a fixing post; and a magnet (see figure 6).
Regarding claim 50, Batti et al. discloses wherein the blade is connected to the at least one attachment formation by a connecting element arranged to extend over the rim of the bowl (figure 6, see where numeral 100 is pointing ). 
Regarding claim 51, Batti et al. discloses wherein one elongate edge of the blade comprises a thick edge so as to present a bluff face (see figure 2, reference #12 with thick edge facing to right of page (reference #112 is rectangular with round edges, meaning has thick edge with curved profile)).  It also noted that “thick” is a relative term.
Regarding claim 52, Batti et al. discloses wherein the blade further comprises a streamlined face extending from a thin elongate edge (see figure 2, reference #112 with thin edge facing to left side of page (reference #112 is rectangular with round edges, meaning has thin edge with curved profile and multiple faces extending from edge that makes up rectangular shape)).  It also noted that “thin” is a relative term.
Regarding claim 53, Batti et al. discloses wherein the blade comprises a flexible seal, arranged so as to form a seal between the blade and the mixing bowl when the rib is engaged with the mixing bowl (figure 3, reference #116).
Regarding claim 54, Batti et al. discloses the blade is capable to be manufactured from a food safe material ([0027]).  It is noted that the limitation is directed to a method of manufacture which does not further limit apparatus claims.  
Regarding claim 55, Batti et al. discloses wherein the blade is shaped to conform to the shape of a mixing tool for use in the mixing so as to maintain a substantially constant clearance from the mixing tool along its length (figure 6, reference #100).  It is noted that the mixing tool is not a positive structural limitation of the claim, and that the blade is along the edge of the bowl which is capable of being clear from any mixing tool used in center of bowl.
Regarding claim 56, Batti et al. discloses a communication element capable to communicate the presence of the detachable rib in the mixing bowl to a kitchen appliance associated with the mixing bowl (figure 6, reference #102a-120d; [0005]; [0022]-[0026]; [0039]-[0041]).  It is noted that the sensors communicate the amount of volume in the mixing bowl which in turn indicates that the rib is in the mixing bowl.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ELIZABETH INSLER/Primary Examiner, Art Unit 1774